NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 08a0689n.06
                           Filed: November 7, 2008

                                               05-4660

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT

CURTIS WILLIAMS,                                   )
                                                   )
       Petitioner-Appellant,                       )   ON APPEAL FROM THE UNITED
                                                   )   STATES DISTRICT COURT FOR THE
v.                                                 )   NORTHERN DISTRICT OF OHIO
                                                   )
JULIUS WILSON, Warden,                             )           MEMORANDUM
                                                   )             OPINION
       Respondent-Appellee.                        )
                                                   )

BEFORE: NORRIS, ROGERS, and KETHLEDGE, Circuit Judges.

       PER CURIAM. Curtis Williams appeals from the denial of his petition for a writ of habeas

corpus, 28 U.S.C. § 2254. In 2001, a jury convicted him of felonious assault upon a police officer

in violation of Ohio Rev. Code § 2903.11. After exhausting his state-court appeals, petitioner

initiated this proceeding. After denying the petition, the district court certified a single issue for

appeal: Whether petitioner’s due process rights were violated when the trial court refused to allow

his mother to testify about events surrounding petitioner’s initial arrest.

       Having had the opportunity to review the record, consider the briefs of the parties, and hear

oral argument, we conclude that the district court correctly analyzed the issue certified for appeal in

its Order filed on October 28, 2005, particularly in light of the deference accorded the state court

under the Antiterrorism and Effective Death Penalty Act, 28 U.S.C. § 2254(d)(1), (2). Because that

Order reflects the thinking of this court, an additional reasoned opinion would serve no useful

purpose.
The judgment of the district court is affirmed.